DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 12/21/2020, which have been entered. Claims 1-4, 10-13, 20-24 are pending and currently amended. Claim 5 has been canceled. Claims 6-9 and 14-19 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The provisional rejection of claim 5 under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of copending Application No. 16/096,531 (reference application; its currently pending claims were filed on 12/21/2020) is withdrawn in view of Applicant’s cancelation of claim 5 in both applications.

4.	The rejection of claim 24 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claim.


Double Patenting: Non-Statutory
5.	Claims 1-4, 10-13, 20-24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-14 of copending Application No. 16/096,531 (reference application, hereinafter App. ‘531; its . Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite a lithium bis(fluorosulfonyl)imide having a content of H+ ions of between 0.08 ppb and 0.80 ppm wherein its aqueous solution has a pH of between 4 and 8 when measured at 25°C (see instant claim 1 and App. ‘531 claim 1). 
Claim 1 in App ‘531 is amended to read “A pH-adjusted aqueous solution comprising bis(fluorosulfonyl)imide…” whereas instant claim 1 is amended to read “A salt comprising lithium bis(fluorosulfonyl)imide…” However, since the claim limitations are otherwise identical (a lithium bis(fluorosulfonyl)imide having the same content of H+ ions and pH property), adding water to the instantly claimed salt to form an aqueous solution would be obvious to a person skilled in the art, especially seeing as the instantly claimed salt is defined in part by the pH of its aqueous solution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 4 and 13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Claim Rejections - 35 USC § 103
7.	Claims 1-4, 10-13, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 102786451 A). All citations below to Zhou are to its English machine translation accessed from Espacenet; a copy is attached as a PDF.
	As to independent claim 1, Zhou teaches a salt comprising lithium bis(fluorosulfonyl)imide (LiFSI) (see Example 3 on pgs. 6-7: Preparation of lithium bis(fluorosulfonyl)imide (Li[FSI]); see pg. 3, lines 109-113: preparation of alkali metal salts M[FSI] and M=Li).
	Zhou fails to explicitly disclose [1] that the salt comprises a content of H+ ions of between 0.08 ppb and 0.80 ppm; and [2] that the salt possesses a property that, when the salt is at a concentration between 0.050 g/mL and 0.250 g/mL in an aqueous solution formed with water having a pH of 7.45±0.5, said aqueous solution has a pH of between 4 and 8 at 25°C, as required by claim 1. 
As to difference [1], it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the content of H+ ions in the salt based on routine experimentation, the disclosure of Zhou, and techniques known in the art for adjusting/ Zhou also suggests adjusting the pH of reaction systems to neutral (see pg. 4, line 153; a neutral pH ~ 7). By adjusting the pH of LiFSI salts by known techniques, the H+ ion content of the salt will change too. One or ordinary skill in the art would be motivated to arrive at a pH suitable for the desired applications, such as use in secondary lithium batteries (see pg. 1, lines 29-32). 
As to difference [2], modifying the concentration of the salt at which the pH is measured (a seemingly arbitrary value) involves only routine skill in the art, simply add more water or remove water by evaporation. A person having ordinary skill in the art would reasonably expect the LiFSI salt of Zhou to have a pH of between 4 and 8 when placed in an aqueous solution at the claim specified concentration because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established." 
Zhou also teaches adjusting the pH of the reaction system to neutral (see pg. 4, line 153; a neutral pH is approximately 7). From this suggestion, one of ordinary skill in the art would be motivated to adjust the pH of the LiFSI salts in Zhou by known Zhou supports a prima facie case of obviousness for claim 1.
As to claims 2-3 and 10-11, Zhou teaches the salt of claim 1, but fails to explicitly disclose that the LiFSI salt in aqueous solution has a pH of between 4.1 and 8 [claim 2] or between 6.5 and 7.5 [claim 11] or the concentration of said salt recited in claims 3 & 10.  However, these range limitations are obvious from the disclosure of Zhou for the same reasons discussed above with regards to claim 1.
	As to claims 4 and 12-13, Zhou teaches the salt of claim 1 [or 
	As to claims 20-23, Zhou teaches the LiFSI salt of claim 1 as described above, but fails to explicitly disclose the product-by-process limitations recited in claims 20-23, which include preparing the LiFSI salt by a process comprising preparing an initial salt comprising LiFSI and adjusting the pH of the initial salt.
	However, it should be understood that, in a case where a product is specified by a production method, the invention relates to the ultimately obtained product regardless of the method by which the product is produced, thus the invention of claims 20-23 are Zhou.
	As to independent claim 24, Zhou teaches a  and M=Li).
Zhou fails to explicitly disclose [1] the 2nd preparation process step: adjusting the pH of the initial salt; [2] that the salt comprises an amount of H+ ions between 0.08 ppb and 0.80 ppm; [3] that the salt produces an aqueous solution having a pH of between 4 and 8 after dissolving the salt in water having a pH of 7.45 ± 0.5 at a concentration between 0.050 g/mL and 0.250 g/mL; [4] the phrase “pH-adjusted” prior to “salt”.
As to difference [1], Zhou suggests adjusting the pH of the reaction system to neutral when preparing an alkali metal salt of a different formula (see pgs. 3-4; a neutral pH is approximately 7). Based on this known synthesis technique, one of ordinary skill in the art would be motivated to adjust the pH of the LiFSI salts in Zhou to arrive at a pH suitable for the desired applications, such as use in secondary lithium batteries (see pg. 1, lines 29-32). Further, it should be understood that, in a case where a product is specified by a production method, the invention relates to the ultimately obtained product regardless of the method by which the product is produced. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. See MPEP 2113. 
Zhou, and techniques known in the art for adjusting/ measuring the pH of a salt, then calculating its H+ ion content. Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. See MPEP 2144.05.
As to difference [3], modifying the concentration of the salt at which the pH is measured (a seemingly arbitrary value) involves only routine skill in the art, simply add more water or remove water by evaporation. A person having ordinary skill in the art would reasonably expect the LiFSI salt of Zhou to have a pH of between 4 and 8 when placed in an aqueous solution at the claim specified concentration because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II. 
As to difference [4], the preamble "pH-adjusted" merely recites a property of the salt, not a distinct feature. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, then the preamble is not considered a limitation and is of no significance to claim construction. See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  See MPEP 2111.02: Effect of Preamble. It is again noted that salt itself to which claim 24 is drawn, absent a persuasive showing otherwise. See MPEP 2113. 


Response to Arguments
8.	Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues on pg. 10 of their Remarks that the Office has overlooked that the claimed salts, comprising the range of H+ ions, possess the property that when they are added to an aqueous solution at a concentration between 0.050 g/mL and 0.250 g/mL, the pH of the aqueous solution is between 4 to 8. Applicant argues that, following the rationale applied by the Office, if one of ordinary skill in the art added more or less water to achieve the claimed aqueous pH, it would also ultimately affect the concentration of the salt within the aqueous solution, and thus those of ordinary skill in the art modifying the water volume of the aqueous solution to arrive at the claimed pH ranges would create solutions that possess concentrations of the salt composition outside of the claimed ranges.
However, the Office rationale relates to the concentration of the salt at which the pH is measured, which is how the claim is written. The pending claims still fail to positively claim a structural feature of the “salt” to which the claims are drawn. How does the salt itself have that pH? Since it must be measured in an aqueous solution at a certain concentration (the content of H+ ions is also measured/calculated in solution), salt.
	Applicant argues on pg. 11 of their Remarks that the current claim set is drawn to salts that comprise lithium bis(fluorosulfonyl)imide and a content of H+ ions of between 0.08 ppb and 0.80 ppm and alleges that the properties of the claimed salts cannot be expected to be identical to the properties of the salts disclosed in Zhou since they do not have identical compositions. 
	Contrary to Applicant’s arguments, the Office did not say in the Office Action on pg. 9 that Zhou fails to disclose the currently claimed salts. The Office Action said that “Zhou fails to explicitly disclose that the LiFSI salt comprises a content of H+ ions of between 0.08 ppb and 0.80 ppm”. Just because Zhou is silent as to the “content of H+ ions”, it does not mean that Zhou fails to disclose a salt comprising LiFSI.
Applicant argues in the ¶ bridging pgs. 11-12 of their Remarks that Zhou only discloses neutralizing the pH of potassium imide salt intermediates, not its disclosed lithium imide salts. Applicant then argues on pg. 12 that those of ordinary skill in the art following the disclosure of Zhou would have reason to adjust the pH of the intermediate imide salts of formula (II), but would have no reason to do the same for the lithium imide salts of formula (III). Applicant argues that, instead, Zhou discloses adding acids to the salts of formula (II) to create the lithium imide salts of formula (III).
However, it is unclear how adjusting the pH of an intermediate salt would not result in the final salt having a neutral pH, or more importantly one that falls within the pH range of 4 to 8 required by the claims. Note that even if Zhou adds an acid to 
Applicant argues on pg. 13 of their Remarks that, following the example disclosed in Zhou, those of ordinary skill in the art would only isolate the lithium imide salts of Zhou without subjecting them to a pH adjustment step. Applicant argues that since there is no water present within the exchange reaction disclosed in Zhou’s example to serve as hydrogen bond donors, those of ordinary skill in the art would expect that the presence of lithium perchlorate would capture and ultimately influence the amount of free H+ ions in the reaction media, an assertion further supported by the failure of Zhou to disclose that the amount of H+ ions are unaffected by the conditions of its exchange reactions and by the failure of Zhou to disclose the H+ concentrations within its disclosed salts.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., free H+ ions in reaction media) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues in the 1st ¶ on pg. 14 of their Remarks that the claimed salts are patentable and unobvious over the disclosure of the cited art, one reason being that Zhou fails to provide a teaching or motivation for those of ordinary skill in the art to perform a pH adjustment step on a salt comprising lithium bis(fluorosulfonyl)imide. Applicant asserts that those of ordinary skill in the art would have more reason to 
However, to repeat yet again, the pending claims are composition ones. A “pH adjustment step” is a process condition. See MPEP 2113: “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” How is the structure of the salt different after pH adjustment compared to a salt that has been isolated by filtration?
Applicant argues in the 2nd ¶ on pg. 14 of their Remarks that the claimed salts lead to the discovery of surprising and unexpected results when they are used in electrolyte compositions for batteries, then lists some examples.
However, the claims are drawn to a salt comprising LiFSI, not an electrolyte or battery containing the same. In other words, the salt is an intermediate and the electrolyte or battery is a final product. Thus, Applicant’s conclusory statements of unexpected results are not commensurate in scope with the claims as currently written. If the novelty and non-obviousness of the present invention centers on an electrolyte or Li-ion battery containing the LiFSI salt, then the claims should be directed to these final products, which require additional elements, instead of simply the salt.
Accordingly, for at least the reasons described above, the current claim set is not patentable or unobvious over the cited art and the claim rejections are maintained.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 17, 2021